

CLARIVATE ANALYTICS PLC
2019 INCENTIVE AWARD PLAN


PERFORMANCE SHARE UNIT GRANT NOTICE


Capitalized terms not specifically defined in this Performance Share Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2019
Incentive Award Plan (as amended from time to time, the “Plan”) of Clarivate
Analytics Plc (the “Company”).
The Company has granted to the participant listed below (“Participant”) the
Restricted Share Units described in this Grant Notice which vest based on the
achievement of performance criteria (the “PSUs”), subject to the terms and
conditions of the Plan, the Performance Share Unit Agreement attached as Exhibit
A (the “Agreement”), and the Global Appendix (the “Appendix”), all of which are
incorporated into this Grant Notice by reference.



Participant:Grant Date:Number of PSUs granted at “Target” performance level
(Target Number of Units Granted):Vesting Schedule:PSUs shall vest as set forth
in Article II of the AgreementPerformance MeasuresThree-Year Average Organic
Revenue Growth with a Three-Year TSR Modifier, as set forth in Article II of the
Agreement



By Participant’s submission of electronic acceptance or, if required by
Applicable Laws, by the Participant’s signature, Participant agrees to be bound
by the terms of this Grant Notice, the Plan, the Agreement and the Appendix.
Participant has reviewed the Plan, this Grant Notice, the Agreement and the
Appendix in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice, the Agreement and the Appendix.
Participant hereby agrees to accept as final and binding all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice, the Agreement or the Appendix.





--------------------------------------------------------------------------------



EXHIBIT A
TO PERFORMANCE SHARE UNIT GRANT NOTICE
PERFORMANCE SHARE UNIT AGREEMENT
Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.
Article I.
general



Section 1.1
Award of PSUs and Dividend Equivalents
a..



(a) The Company has granted the PSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each PSU represents the
right to receive one Share as set forth in this Agreement. Participant will have
no right to the distribution of any Shares until the time (if ever) the PSUs
have vested in accordance with the terms of this Agreement.


(b) The Company hereby grants to Participant, with respect to each PSU, a
Dividend Equivalent for ordinary cash or Share dividends paid to substantially
all holders of outstanding Shares with a record date after the Grant Date and
prior to the date the applicable PSU is settled, forfeited, or otherwise
expires. Each Dividend Equivalent entitles Participant to receive the equivalent
value of any such ordinary cash or Share dividend paid on a single Share.
Dividend Equivalents shall be paid in the form of Shares to Participant on the
date on which the Shares underlying the PSUs are distributed to Participant
based on the Company’s actual achievement of the Performance Objectives for the
full Performance Period; provided that no Dividend Equivalents shall be payable
with respect to any PSUs that are forfeited. In the case of ordinary Share
dividends, the number of Dividend Equivalents will equal the number of Shares
Participant would have received on the applicable dividend payment date with
respect to the number of Shares underlying the unvested PSUs on such date. In
the case of ordinary cash dividends, the number of Dividend Equivalents will
equal the number of Shares the Participant would have received if the amount of
cash was reinvested in Shares on the applicable dividend payment date with
respect to the number of Shares underlying the unvested PSUs on such date.
Dividend Equivalents will vest or be forfeited, as applicable, upon the vesting
or forfeiture of the PSU with respect to which the Dividend Equivalent relates.
No fractional Shares will be issued as Dividend Equivalents, with the result
being that the calculation of Dividend Equivalents will be rounded down.



Section 1.2
No Rights as a Shareholder.



Participant shall have no voting rights or any other rights as a shareholder of
the Company with respect to the PSUs unless and until Participant becomes the
record owner of the Shares underlying the PSUs.



Section 1.3Incorporation of Terms of Plan.



        

--------------------------------------------------------------------------------



The PSUs are subject to the terms and conditions set forth in this Agreement,
the Appendix and the Plan, which is incorporated herein by reference. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan will control.

Section 1.4
Unsecured Promise.



The PSUs and Dividend Equivalents will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.


Article II.
VESTING; forfeiture AND SETTLEMENT



Section 2.1
Vesting; Forfeiture.



(a) Vesting. Subject to Section 2.1(e) below, to the extent the performance
objectives described in Section 2.1(b) below (collectively, the “Performance
Objectives”) are satisfied as of the conclusion of the performance period for
the PSUs (such period, the “Performance Period”), the PSUs will thereafter
become vested and free of restrictions in accordance with Sections 2.1(c) and
2.1(d) below. The Performance Period begins January 1, 2020 and ends on December
31, 2022.


(b) Performance Objectives. The Administrator has established Performance
Objectives for the PSUs to be (A) average Organic Revenue Growth (as defined
below) of the Company during the Performance Period (the “Three-Year Average
Organic Revenue Growth”) and (B) the total shareholder return (“TSR”) of the
Company compared to the companies that are included in the Standard & Poor’s 500
Index (the “S&P 500 Index”) at the beginning of the Performance Period (the
“Three-Year TSR Modifier”). The numerical goals for the Three-Year Average
Organic Revenue Growth and the Three-Year TSR Modifier will be provided to
Participant in a separate written communication from the Company (the “Metrics
Summary”).




(i) “Organic Revenue Growth” is calculated consistent with how the Company
calculates organic growth in adjusted revenues as reported in the Company’s
Annual Report on Form 10-K for each applicable year during the Performance
Period. For example, Organic Revenue Growth excludes the impact of foreign
exchange rate changes and unusual items. Additionally, the Organic Revenue
Growth of companies and businesses acquired during the Performance Period will
first be included 12 months following the close of the applicable transaction.
Divestitures will be excluded 12 months preceding the close of the applicable
transaction. For purposes of the PSUs, Organic Revenue Growth will be measured
to two decimal places, with straight-line interpolation between performance
targets, as described further on Exhibit B attached hereto. The Three-Year
Average Organic Revenue Growth will measure the sum of Organic Revenue Growth
for fiscal years 2020 over 2019, 2021 over 2020 and 2022 over 2021, and then
this sum will be divided by three. The Three-Year Average Organic Revenue Growth
numerical goals will be adjusted by the Administrator, in


        

--------------------------------------------------------------------------------



its discretion, to reflect the pro forma impact of acquisitions or divestitures
by the Company during the Performance Period.


(ii)  TSR Rank” for the Performance Period means the aggregate TSR of Company
Shares over the Performance Period compared to the TSR over the same period for
companies that are included in the Standard & Poor’s 500 Index (the S&P 500
Index) at the beginning of the Performance Period. For purposes of the
determination of TSR Rank hereunder, whether companies in the S&P 500 Index that
undergo corporate transactions or otherwise experience significant corporate
changes during the Performance Period remain in the S&P 500 Index will be
determined as follows:


•S&P Company 1 merges with or acquires S&P Company 2, where S&P Company 1 is
surviving entity = S&P Company 1 stays, S&P Company 2 is removed
•S&P Company merges with or acquires another S&P Company, where entirely new
company is established = Administrator's discretion
•S&P Company merges with or acquires a Non-S&P Company, where S&P Company is
surviving entity = S&P Company stays
•S&P Company merges with or acquires a Non-S&P Company, where S&P Company is not
surviving entity = S&P Company is removed
•S&P Company declares Bankruptcy = S&P Company stays with TSR of -100%
•S&P Company spins out a portion of business, but Parent Company remains the
same S&P Company = S&P Company stays with Reinvested Dividend
•S&P Company spins out a portion of business, and spun out entity replaces S&P
Company = Surviving S&P Company stays
•S&P Company's Ticker Changes = S&P Company stays


TSR will be calculated using a beginning price equal to the average price of
Company Shares and the S&P 500 Index over the period of twenty (20) trading days
immediately prior to January 1, 2020 and an ending price equal to the average
price over the period of twenty (20) trading days immediately prior to December
31, 2022, and accounting for reinvestment of any dividends over this period. For
purposes of this provision, TSR will be calculated using the average of the
closing prices for the applicable periods.


(iii) “Target Number of Units Granted” means the number of PSUs granted at
“Target” performance level as stated in the Grant Notice. The Target Number of
Units Granted represents Shares that will be earned should the Three-Year
Average Organic Revenue Growth be met at a Target performance level and the
Company’s TSR Rank achieves at the 50th percentile and the Participant remains
employed through the Determination Date, except as otherwise provided in Section
2.1(e) below.


(c) Performance-Based Vesting. Subject to Sections 2.1(d) and 2.1(e) below, the
PSUs that will vest and become free of restrictions following the conclusion of
the Performance Period will be calculated as set forth on Exhibit B attached
hereto. The calculation


        

--------------------------------------------------------------------------------



provided on Exhibit B may allow for the partial or full vesting of the PSUs
based upon the level of achievement of the Performance Objectives.


(d) Administrator Determination. Subject to Section 2.1(e) below, the PSUs will
vest and become free of restrictions on the date the Administrator determines in
writing that the Performance Objectives were, in fact, satisfied, which
determination will be made on such date specified by the Administrator, but in
no event more than ninety (90) days after the last day of the Performance Period
(such date, the “Determination Date”).


(e) Termination of Service. Subject to Section 2.1(f), in the event of
Participant’s Termination of Service prior to the Determination Date for any
reason other than Participant’s death or Disability, all unvested PSUs will
immediately and automatically be cancelled and forfeited, except as otherwise
determined by the Administrator or provided in a binding written agreement
between Participant and the Company. In the event of Participant’s Termination
of Service prior to the Determination Date due to death or Disability, all
unvested PSUs shall become immediately vested in full and all restrictions shall
lapse upon such Termination of Service to the extent as if all Performance
Objectives have been fully satisfied at Target performance level.
Notwithstanding the foregoing, in the event of the Participant’s Termination of
Service by the Company or any Subsidiary for Cause, the Administrator, in its
discretion, may immediately and automatically cancel all vested PSUs for no
consideration and, in such event, any Shares or any amounts or benefits arising
from the PSUs held by the Participant shall be returned to the Company.


(f) Change in Control. If, within twelve (12) months following a Change in
Control (as defined below) that is not a Liquidity Event, the PSUs (or a
substitute award) remain outstanding and the Participant incurs a Termination of
Service without Cause (including, for the avoidance of doubt, due to death or
Disability), all unvested PSUs (or a substitute award) shall become immediately
vested in full and all restrictions shall lapse upon such Termination of Service
to the extent as if all Performance Objectives had been met at a performance
level to be determined by the Administrator at the time of the Change in
Control.


For purposes of this Agreement, “Change in Control” means the occurrence of any
one or more of the following events:


(i) any person (as defined in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, “Person”), other than (A) any employee plan
established by the Company or any Subsidiary, (B) the Company or any of its
affiliates, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) an entity owned, directly or indirectly, by
shareholders of the Company in substantially the same proportions as their
ownership of the Company, is (or becomes, during any 12-month period) the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act, “Beneficial
Owner”), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its affiliates other than in connection with the
acquisition by the Company or its affiliates of a business) representing 50% or
more of the total voting power of the stock of the Company; provided that the
provisions of this subsection (i) are not intended to apply to or include as a
Change in Control any transaction that is


        

--------------------------------------------------------------------------------



specifically excepted from the definition of Change in Control under subsection
(iii) below;


(ii) the consummation of a merger, amalgamation or consolidation of the Company
with any other corporation or other entity, or the issuance of voting securities
in connection with such a transaction pursuant to applicable stock exchange
requirements; provided that immediately following such transaction the voting
securities of the Company outstanding immediately prior thereto do not continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity of such transaction or parent entity thereof)
50% or more of the total voting power and total fair market value of the
Company’s stock (or, if the Company is not the surviving entity of such merger
or consolidation, 50% or more of the total voting power and total fair market
value of the stock of such surviving entity or parent entity thereof); and
provided, further, that such a transaction effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then-outstanding Shares or the combined
voting power and total fair market value of the Company’s then-outstanding
voting securities shall not be considered a Change in Control; or


(iv) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.


Notwithstanding the foregoing, (A) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (B) no Change in Control shall be
deemed to have occurred upon the acquisition of additional control of the
Company by any Person that is considered to effectively control the Company. In
no event will a Change in Control be deemed to have occurred if any Participant
is part of a “group” within the meaning of Section 13(d)(3) of the Exchange Act
that effects a Change in Control. Notwithstanding the foregoing or any provision
of this Agreement to the contrary, for any Award that provides for accelerated
distribution on a Change in Control of amounts that constitute “deferred
compensation” (as defined in Section 409A of the Code), if the event that
constitutes such Change in Control does not also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets (in either case, as defined in
Section 409A of the Code), such amount shall not be distributed on such Change
in Control but instead shall vest as of such Change in Control and shall be
distributed on the scheduled payment date specified in the applicable Award


        

--------------------------------------------------------------------------------



Agreement, except to the extent that earlier distribution would not result in
the Participant who holds such Award incurring interest or additional tax under
Section 409A of the Code.



Section 2.2
Settlement.



PSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares at the Company’s option as soon as
administratively practicable after the vesting of the applicable PSU, but in no
event more than sixty (60) days after the Determination Date. Notwithstanding
the foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Laws until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation (in accordance with Treasury Regulation Section
1.409A-2(b)(7)(ii)); provided the Company reasonably believes the delay will not
result in the imposition of any additional taxes under


Section 409A.


ARTICLE III.
TAXATION AND TAX WITHHOLDING



Section 3.1
Representation.



The Participant is hereby advised to consult with the Participant’s own tax
advisors in respect of any tax consequences arising in connection with the PSUs
and the Dividend Equivalents.



Section 3.2
Tax Withholding.



(a) The Company has the right to withhold any applicable federal, state and
local tax that becomes due with respect to the PSUs and the Dividend Equivalents
and take such action as it deems appropriate to ensure that all applicable
withholding, income or other taxes are withheld or collected from the
Participant.


(b) Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
PSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting, settlement or payment of the PSUs or the
Dividend Equivalents or the subsequent sale of Shares. The Company and the
Subsidiaries do not commit and are under no obligation to structure the PSUs or
Dividend Equivalents to reduce or eliminate Participant’s tax liability.




        

--------------------------------------------------------------------------------







ARTICLE IV.
OTHER PROVISIONS



Section 4.1Prohibited Activities.



Participant acknowledges and agrees that the Company and its Subsidiaries are
engaged in the highly competitive business of intellectual property services and
consulting, as well as providing information solutions to assist professionals
at every stage of research and development and ensure they maintain and extract
maximum value from their intellectual assets. The Company’s and its
Subsidiaries’ involvement in these businesses has required and continues to
require the expenditure of substantial amounts of money and the use of skills
developed over long periods of time. As a result of these investments of money,
skill and time, the Company and its Subsidiaries have developed and will
continue to develop certain valuable Trade Secrets and Confidential Information
(each as defined below) that are unique to the Company’s and its Subsidiaries’
businesses and the disclosure of which would cause the Company and its
Subsidiaries great and irreparable harm. These investments also give the Company
and its Subsidiaries a competitive advantage over companies that have not made
comparable investments and that otherwise have not been as successful as the
Company and its Subsidiaries in developing their businesses. Participant
acknowledges and agrees that given Participant’s position and resultant
responsibilities with the Company and its Subsidiaries and Participant’s access
to Trade Secrets and Confidential Information, Participant has or will become
intertwined with the goodwill the Company and its Subsidiaries have developed,
cultivated and maintained within its highly competitive industry and with its
customers and prospective customers and that Participant’s engaging in any
business that is directly competitive with the Company and its Subsidiaries
would cause it great and irreparable harm. Accordingly and in consideration of
and as a condition to the grant of the PSUs, Participant agrees to the following
covenants set forth in this Section 4.1. Subject to Section 4.2, the
Participant’s breach of any of the covenants contained in this Section 4.1 or
any non-competition, non-solicitation, confidentiality, non-disparagement,
assignment of inventions or other intellectual property agreement to which the
Participant may be a party with the Company or any Subsidiary, in addition to
whatever other equitable relief or monetary damages to which the Company or any
Subsidiary may be entitled, shall result in automatic rescission, forfeiture,
cancellation or return of any Shares (whether or not vested) and any amounts or
benefits arising from this Award held by the Participant.


(a) Nondisclosure of Proprietary Information.


(i) Except in connection with the faithful performance of Participant’s duties
as a Service Provider or pursuant to ‎Section 4.1(a)(iii), ‎Section 4.1(a)(iv)
or Section 4.2, Participant shall, in perpetuity, maintain in confidence and
shall not directly, indirectly or otherwise, use, disseminate, disclose or
publish, or use for Participant’s benefit or the benefit of any person, firm,
corporation or other entity (other than the Company or any Subsidiary) any
Confidential Information or Trade Secrets, or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or


        

--------------------------------------------------------------------------------



containing any such Confidential Information or Trade Secrets. For purposes of
this Agreement, “Confidential Information” shall mean information that the
Company or its Subsidiaries have obtained in connection with its present or
planned business, including information Participant developed in the performance
of Participant’s service as a Service Provider, the disclosure of which could
result in a competitive or other disadvantage to the Company or its
Subsidiaries. Confidential Information includes some of the Company’s and its
Subsidiaries’ most valuable assets, such as: innovations, inventions and ideas,
including patentable or copyrightable subject matter; pricing policies; business
plans and outlooks; brand formulations; nonpublic financial results; new product
developments or plans; customer lists; author or consultant contracts;
subscription lists; software or computer programs; merger, acquisition or
divestiture plans; personnel acquisition plans or major management changes; and
Trade Secrets (as defined below). Confidential Information includes all
information received by the Company or its Subsidiaries under an obligation of
confidentiality to another person or entity. The Participant and the Company and
its Subsidiaries hereby stipulate and agree that, as between them, any item of
Confidential Information or Trade Secrets is important, material and
confidential and affects the successful conduct of the businesses of the Company
and its Subsidiaries (and any successor or assignee of the Company and its
Subsidiaries). Notwithstanding the foregoing, Confidential Information shall not
include any information that (i) has been published or is in the future
published in a form generally available to the public, (ii) is or becomes
publicly available or (iii) has become or becomes public knowledge prior to the
date Participant proposes to disclose or use such information; provided that
such publishing or public availability or knowledge of the Confidential
Information shall not have resulted from Participant directly or indirectly
breaching Participant’s obligations under this ‎Section 4.1(a) or any other
similar provision by which Participant is bound. For the purposes of the
previous sentence, Confidential Information will not be deemed to have been
published or otherwise disclosed merely because individual portions of the
information have been separately published, but only if material features
comprising such information have been published or become publicly available.
For purposes of this Agreement, “Trade Secrets” shall mean all forms and types
of financial, business, scientific, technical, economic or engineering
information, including patterns, plans, compilations, program devices, formulas,
designs, prototypes, methods, techniques, processes, procedures, programs or
codes, whether tangible or intangible, and whether or how stored, compiled or
memorialized physically, electronically, graphically, photographically or in
writing by the Company or its Subsidiaries. The Company confirms, and
Participant understands, that the Company or a Subsidiary is the owner of its
Trade Secrets, that the Company or its Subsidiary has taken reasonable steps,
under the circumstances, to protect and maintain the secrecy of its Trade
Secrets, and that the Company or its Subsidiary derives economic value, both
tangible and intangible, from its Trade Secrets.


(ii) Upon the Participant’s Termination of Service for any reason, Participant
will promptly deliver to the Company all correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents or property concerning the Company’s or any
Subsidiary’s


        

--------------------------------------------------------------------------------



customers, business plans, marketing strategies, products, property or
processes.


(iii) Participant may respond to a lawful and valid subpoena or other legal
process but shall (i) give the Company the earliest possible notice thereof,
(ii) as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and (iii)
assist such counsel at the Company’s expense in resisting or otherwise
responding to such process, in each case, to the extent permitted by Applicable
Laws or rules.


(iv) Nothing in this Agreement shall prohibit Participant from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of ‎Section 4.1(a)(iii) above), (ii) disclosing information
and documents to Participant’s attorney or financial or tax advisor for the
purpose of securing legal, financial or tax advice, (iii) disclosing
Participant’s post-service restrictions in this Agreement in confidence to any
potential new service recipient, or (iv) retaining, at any time, Participant’s
personal correspondence, Participant’s personal contacts and documents related
to Participant’s own personal benefits, entitlements and obligations.




(b) Inventions. All rights to discoveries, inventions, improvements,
innovations, ideas, designs, copyrightable materials, trademarks, and other
technology and rights (including all data and records pertaining thereto)
related to the business of the Company or any Subsidiary, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Participant may discover, invent or originate either alone or with others
and whether or not during working hours or by the use of the facilities of the
Company or any Subsidiary during the period in which Participant is a Service
Provider (the “Term”), and if based on Confidential Information, after the Term
(“Inventions”), shall be the exclusive property of the Company and, to the
maximum extent permitted by Applicable Laws, shall be deemed “works made for
hire” as the term is used in the United States Copyright Act or other Applicable
Laws. To the extent that any Invention is not deemed a “work made for hire” or
Participant otherwise retains any right, title or interest with respect to any
Invention, Participant hereby irrevocably assigns and otherwise transfers to the
Company the entire worldwide right, title, and interest in and to such
Inventions. Participant shall promptly disclose all such Inventions to the
Company and shall execute at the Company’s request any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein. Upon reasonable request, Participant shall assist the Company,
at the Company’s expense (but without further or additional compensation), in
obtaining, defending and enforcing the Company’s rights in the Inventions.
Participant hereby appoints the Company as Participant’s attorney-in-fact to
execute on Participant’s behalf any assignments or other documents reasonably
deemed necessary by the Company to protect or perfect its rights to any
Inventions.


(c) Non-Competition and Non-Solicitation. Participant acknowledges and agrees
that Participant will be subject to the covenants as set forth in the
non-competition and non-solicitation agreement or other arrangement entered into
by and between Participant and the Company or its Subsidiary (the
“Non-Competition and Non-Solicitation Agreement”), which is incorporated herein
by reference. Notwithstanding the foregoing, if Participant is a resident of


        

--------------------------------------------------------------------------------



any jurisdiction where the covenants contained in the Non-Competition and
Non-Solicitation Agreement are not enforceable against Participant or are void
as a matter of law, in each case, under Applicable Laws of such jurisdiction,
Participant shall not be subject to such covenants contained in the
Non-Competition and Non-Solicitation Agreement.
(d) Non-Disparagement. Subject to Section 4.2, the Participant agrees, during
the Term and following the Participant’s Termination of Service, to refrain from
Disparaging (as defined below) the Company and its Subsidiaries, including,
without limitation, any of the Company’s services, technologies or practices, or
any of their directors, officers, agents, representatives or stockholders,
either orally or in writing. Nothing in this paragraph shall preclude
Participant from making truthful statements that are reasonably necessary to
comply with Applicable Laws, regulation or legal process, or to defend or
enforce Participant’s rights under this Agreement. For purposes of this
Agreement, “Disparaging” means making remarks, comments or statements, whether
written or oral, that impugn the character, integrity, reputation or abilities
of the person being disparaged.

Section 4.2
Whistleblower Protection; Defend Trade Secrets Act.



(a) Nothing in this Agreement or otherwise limits the Participant’s ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any Applicable Laws or privilege to the
Securities and Exchange Commission (the “SEC”), any other federal, state or
local governmental agency or commission (“Government Agency”) or self-regulatory
organization regarding possible legal violations, without disclosure to the
Company. The Company may not retaliate against the Participant for any of these
activities, and nothing in this Agreement requires the Participant to waive any
monetary award or other payment that the Participant might become entitled to
from the SEC or any other Government Agency or self-regulatory organization.


(b) Further, nothing in this Agreement precludes the Participant from filing a
charge of discrimination with the Equal Employment Opportunity Commission or a
like charge or complaint with a state or local fair employment practice agency.
However, once this Agreement becomes effective, the Participant may not receive
a monetary award or any other form of personal relief from the Company in
connection with any such charge or complaint that the Participant filed or is
filed on the Participant’s behalf.


(c) Pursuant to the Defend Trade Secrets Act of 2016, the parties hereto
acknowledge and agree that the Participant shall not have criminal or civil
liability under any federal or state trade secret law for the disclosure of a
trade secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition and without
limiting the preceding sentence, if the Participant files a lawsuit for
retaliation by the Company for reporting a suspected violation of law as
contemplated by the preceding sentence, the Participant may disclose the
relevant trade secret to his attorney and may use such trade secret in the
ensuing court proceeding, if the Participant (X) files any


        

--------------------------------------------------------------------------------



document containing such trade secret under seal and (Y) does not disclose such
trade secret, except pursuant to court order.



Section 4.3
Data Protection.



Participant acknowledges and agrees that the Company and any other third-party
administrator designated by the Company to maintain the Plan through an
electronic system may process sensitive and personal data of Participant in
connection with the administration and maintenance of the Plan, including:
Participant’s name, address, telephone number, e-mail address, tax
identification number, family size, marital status, sex, beneficiary
information, emergency contacts, passport or visa information, language skills,
driver’s license information, birth certificate or employee identification
information. The lawful persons for whom the Participant's personal data are
intended and with whom such personal data may be shared are the Company, the
third-party administrator designated by the Company to maintain the Plan through
an electronic system (as selected by the Company from time to time), legal
counsel to the Company (as selected by the Company from time to time), the
Company’s accountants (as selected by the Company from time to time) and any
other person that the Company may find in its administration or maintenance of
the Plan to be appropriate. For additional information regarding how the Company
may collect, use and process Participant’s personal data and the manner in which
the Company does so, Participant shall refer to Clarivate Analytics Employee
Privacy Notice.



Section 4.4
Third Party Administrator; Electronic Delivery.



The Company may, in its sole discretion, decide to deliver any documents related
to the PSUs to Participant by electronic means or request Participant’s consent
to participate in the Plan by electronic means. Participant consents to receive
any such documents by electronic delivery and, if requested by the Company,
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third-party administrator
designated by the Company.



Section 4.5
Adjustments.



Participant acknowledges that the PSUs, the Shares subject to the PSUs and the
Dividend Equivalents are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan.



Section 4.6Notices.



Any notice to be given under the terms of this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address or
facsimile number. Any notice to be given under the terms of this Agreement to
Participant must be in writing and addressed to Participant at Participant’s
last known mailing address, email address or facsimile number in the Company’s
personnel files. By a notice given pursuant to this Section 4.6, either party
may designate a


        

--------------------------------------------------------------------------------



different address for notices to be given to that party. Any notice will be
deemed duly given when actually received, when sent by email, when sent by
certified mail (return receipt requested) and deposited with postage prepaid in
a post office or branch post office regularly maintained by the United States
Postal Service, when delivered by a nationally recognized express shipping
company or upon receipt of a facsimile transmission confirmation.



Section 4.7
Titles.



Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.



Section 4.8
Conformity to Securities Laws
.



Participant acknowledges that the Plan, the Grant Notice, the Appendix and this
Agreement are intended to conform to the extent necessary with all Applicable
Laws and, to the extent Applicable Laws permit, will be deemed amended as
necessary to conform to Applicable Laws.



Section 4.9
Successors and Assigns
.



The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement will inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.



Section 4.10
Limitations Applicable to Section 16 Persons
.



Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, the Appendix, this Agreement, the PSUs and the Dividend Equivalents will
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule
16b-3) that are requirements for the application of such exemptive rule. To the
extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.



Section 4.11
Entire Agreement
.



The Plan, the Grant Notice, the Appendix and this Agreement (including any
exhibit hereto) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof, except for the
Non-Competition and Non-Solicitation Agreement.



Section 4.12
Agreement Severable
.





        

--------------------------------------------------------------------------------



If any provision of the Grant Notice, the Appendix or this Agreement is declared
or found to be illegal, unenforceable or void, in whole or in part, then the
parties hereto shall be relieved of all obligations arising under such
provision, but only to the extent that it is illegal, unenforceable or void, it
being the intent and agreement of the parties hereto that the Grant Notice, the
Appendix and this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives. The illegality,
unenforceability or invalidity of any provision of the Grant Notice, the
Appendix or this Agreement shall not affect the legality, enforceability or
validity of any other provision of the Grant Notice, the Appendix or this
Agreement.



Section 4.13
Limitation on Participant’s Rights.



Participation in the Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust.
Neither the Plan nor any underlying program, in and of itself, has any assets.
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the PSUs and Dividend Equivalents, and rights no greater than the
right to receive cash or the Shares as a general unsecured creditor with respect
to the PSUs and Dividend Equivalents, as and when settled pursuant to the terms
of this Agreement.



Section 4.14
Not a Contract of Employment.



Nothing in the Plan, the Grant Notice, the Appendix or this Agreement confers
upon Participant any right to continue in the employ or service of the Company
or any Subsidiary or interferes with or restricts in any way the rights of the
Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and
Participant.



Section 4.15
Not Salary, Pensionable Earnings or Base Pay.



Unless required by Applicable Laws, the Participant acknowledges that the PSUs
shall not be included in or deemed to be a part of (a) salary, normal salary or
other ordinary compensation, (b) any definition of pensionable or other earnings
(however defined) for the purpose of calculating any benefits payable to or on
behalf of the Participant under any pension, retirement, termination or
dismissal indemnity, severance benefit, retirement indemnity or other benefit
arrangement of the Company or any Subsidiary or (c) any calculation of base pay
or regular pay for any purpose.



Section 4.16
Section 409A.



The Plan, the Grant Notice, the Appendix and this Agreement and the PSUs granted
hereunder are intended to comply with the requirements of, or be exempt from,
Section 409A of the Code.  The provisions of this Agreement shall be interpreted
in a manner that satisfies such


        

--------------------------------------------------------------------------------



requirements, and this Agreement shall be operated accordingly. To the extent
that any provision of the Plan would cause a conflict with the requirements of
Section 409A of the Code, or would cause the administration of the Plan to fail
to satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by Applicable Laws. In no event
shall the Participant, directly or indirectly, designate the calendar year of
payment. This Agreement may be amended without the consent of the Participant in
any respect deemed by the Board to be necessary in order to preserve compliance
with Section 409A of the Code.  No provision of this Agreement shall be
interpreted to transfer any liability for a failure to comply with Section 409A
from the Participant or any other Person to the Company, and in no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Participant pursuant to Section 409A of the
Code.



Section 4.17
No Right to Future Awards.



Any Award granted under the Plan shall be a one-time Award that does not
constitute a promise of future grants. The Company, in its sole discretion,
maintains the right to make available future grants under the Plan.



Section 4.18
Governing Law.



All matters arising out of or relating to this Agreement and the transactions
contemplated hereby, including its validity, interpretation, construction,
performance and enforcement, shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to its
principles of conflict of laws.



Section 4.19
Counterparts.



The Grant Notice may be executed in one or more counterparts, including by way
of any electronic signature, subject to Applicable Laws, each of which will be
deemed an original and all of which together will constitute one instrument.


* * * * *




        

--------------------------------------------------------------------------------



EXHIBIT B
TO PERFORMANCE SHARE UNIT GRANT NOTICE
CALCULATION OF PSUS THAT WILL VEST


Subject to the provisions of the Grant Notice and the Agreement, the number of
PSUs covered by this Agreement that will vest following the conclusion of the
Performance Period (the “Final Adjusted Units”) will be determined by a
three-step calculation:
1.Calculate the Three-Year Average Organic Revenue Growth Payout Percent: The
performance payout range for the Three-Year Average Organic Revenue Growth is 0%
to 200% of the Target Number of Units Granted. If the Three-Year Average Organic
Revenue Growth is between “Threshold” and “Target” or “Target” and “Stretch”
performance (as set forth in the Metrics Summary), the payout percent with
respect to the Three-Year Average Organic Revenue Growth will be determined
using straight-line interpolation based on the actual achievement of the
Three-Year Average Organic Revenue Growth. If the Three-Year Average Organic
Revenue Growth does not meet “Threshold”, no Shares will vest under this
Agreement regardless of the TSR Rank.
2.Calculate the Units Earned: The “Units Earned” will be determined by
multiplying the Target Number of Units Granted by the Three-Year Average Organic
Revenue Growth Payout Percent as follows:

Target Number of Units GrantedxThree-Year Average Organic Revenue Growth Payout
Percent=Units Earned

3.Apply the Three-Year TSR Modifier: The number of Final Adjusted Units will be
determined by multiplying the Units Earned by the Three-Year TSR Modifier (as
set forth in the Metrics Summary) as follows:

Units EarnedxThree-Year TSR Modifier=


Final Adjusted Units



If the Company’s Three-Year TSR Percentile Rank (as set forth in the Metrics
Summary) is between the 25th and 50th percentiles or 50th and 75th percentiles,
the Three-Year TSR Modifier will be determined using straight-line interpolation
based on the Company’s actual Three-Year TSR Percentile Rank. If the aggregate
TSR of the Company Shares over the Performance Period is negative, then the
Three-Year TSR Modifier cannot exceed 1.0x.
For avoidance of doubt, the Target Number of Units Granted as set forth on the
Grant Notice reflects a total number in the event the Three-Year Average Organic
Revenue Growth is satisfied at Target performance level and the Company’s
Three-Year TSR Percentile Rank is at the 50th Percentile.
The payout opportunity for the PSUs, combined in Steps 1 to 3, is 0% to 200% of
Target. Notwithstanding the above and the numerical goals set forth in the
Metrics Summary, the


        

--------------------------------------------------------------------------------



maximum payout opportunity for the PSUs (maximum number of Final Adjusted Units)
cannot exceed 200% of Target.
The Three-Year Average Organic Revenue Growth (including the Target) and
associated payouts may be adjusted by the Administrator in its discretion due to
(i) unforeseen changes to the macroeconomic business environment, (ii)
unanticipated regulatory change or (iii) changes in US GAAP or the application
thereof that would materially affect the Three-Year Average Organic Revenue
Growth.


        